EXHIBIT 10.1A
EXECUTION VERSION



SECOND AMENDMENT AND RESTATEMENT AGREEMENT


Dated 9 September 2014
in respect of an
UNSECURED UNCOMMITTED
REVOLVING FACILITIES AGREEMENT
ORIGINALLY DATED 10 SEPTEMBER 2012
between
STARBEV NETHERLANDS B.V. and MOLSON COORS NETHERLANDS B.V.
as Existing Borrowers

MOLSON COORS LUX 2 and MOLSON COORS EUROPEAN FINANCE COMPANY
as New Borrowers

MOLSON COORS BREWING COMPANY
as Guarantor
UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S. (FORMERLY UNICREDIT BANK CZECH
REPUBLIC, A.S.)

and

CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA
as Arrangers

with

UNICREDIT BANK AG, LONDON BRANCH
acting as Agent





PRAGUE 2451665
 
 




--------------------------------------------------------------------------------



Table of Contents



 
 
 
 
Page


 
 
 
 
 
1.
 
Interpretation
 
3


2.
 
Amendment to Original Facilities Agreement
 
3


3.
 
ACCESSION OF THE NEW BORROWERS
 
3


4.
 
Agreement by Obligors
 
4


5.
 
Representations and Warranties
 
4


6.
 
Expenses and Stamp Duty
 
5


7.
 
Prolongation Fee
 
5


8.
 
Counterparts
 
6


9.
 
Governing Law
 
6


10.
 
Enforcement
 
6


 
 
 
 
 
Schedule 1
 
The Original Lenders
 
7


Schedule 2
 
Conditions Precedent
 
8


Schedule 3
 
Amended Facilities Agreement
 
10






PRAGUE 2451665
i
 




--------------------------------------------------------------------------------




THIS SECOND AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is dated 9
September 2014 and made between:
(1)
STARBEV NETHERSELANDS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakeliikheid) incorporated under Dutch law,
having its official seat (statuaire zetel) in Amsterdam, the Netherlands and its
office address at Naritaweg 165, 1043BW Amsterdam, the Netherlands, registered
in the commercial register of the Chamber of Commerce in the Netherlands under
number 55268390 as a borrower (“Starbev”);

(2)
MOLSON COORS NETHERLANDS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakeliikheid) incorporated under Dutch law,
having its official seat (statuaire zetel) in Amsterdam, the Netherlands and its
office address at Naritaweg 165, 1043BW Amsterdam, the Netherlands, registered
in the commercial register of the Chamber of Commerce in the Netherlands under
number 34362656 as a borrower (“Molson Netherlands” and together with Starbev,
the “Existing Borrowers”);

(3)
MOLSON COORS LUX 2, a Luxembourg private limited liability company (société à
responsabilité limitée) having its registered office at 21-25 Allee Scheffer,
L-2520, Luxembourg, Grand-Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B 168684 as a borrower and
having a share capital of EUR 548,620.713 (“Lux2”);

(4)
MOLSON COORS EUROPEAN FINANCE COMPANY, a Luxembourg private limited liability
company (société à responsabilité limitée) having its registered office at 21-25
Allee Scheffer, L-2520, Luxembourg, Grand-Duchy of Luxembourg, registered with
the Luxembourg Register of Commerce and Companies under number B 168466 as a
borrower and having a share capital of EUR 12,400 (“MC European Finco” and
together with Lux2, the “New Borrowers”),

with the New Borrowers and the Existing Borrowers together, the “Borrowers”;
(5)
MOLSON COORS BREWING COMPANY, a Delaware corporation with its executive offices
at 1225 17th Street, Suite 3200, Denver, Colorado, USA 80202 and 1555 Notre Dame
Street East, Montréal, Québec, Canada H2L 2R5 as guarantor (the “Guarantor” and
together with the Borrowers, the “Obligors”);

(6)
UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S. (FORMERLY UNICREDIT BANK CZECH
REPUBLIC, A.S.) and CITIBANK EUROPE PLC, operating in the Czech Republic through
CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA, as mandated lead arrangers
(the “Arrangers”);

(7)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as
lenders (the “Original Lenders”); and

(8)
UNICREDIT BANK AG, LONDON BRANCH as agent of the other Finance Parties (the
“Agent”).

WHEREAS:



PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




(A)
This Agreement is supplemental to the revolving facilities agreement originally
dated 10 September 2012 between the Existing Borrowers, the Guarantor, the
Agent, certain of the Arrangers and certain of the Original Lenders, as amended,
restated, supplemented, varied or extended (however fundamentally) from time to
time including as amended on 18 March 2013, as amended and restated on 9
September 2013 and as further amended on 19 May 2014 (the “Original Facilities
Agreement”).

(B)
The parties wish to amend the Original Facilities Agreement on the terms and
subject to the conditions set out in this Agreement.

THIS AGREEMENT WITNESSES AND IT IS HEREBY AGREED AS FOLLOWS:

2
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




1.
INTERPRETATION

1.1
In this Agreement, capitalised terms defined in the Original Facilities
Agreement have, unless expressly defined in this Agreement, the same meaning in
this Agreement and:

“Amended Facilities Agreement” means the Original Facilities Agreement, as
amended and restated by this Agreement; and
“Effective Date” means the date on which the Agent confirms to the Obligors that
it has received all of the documents and other evidence listed in Schedule 2
(Conditions Precedent) to this Agreement, and that each is in form and substance
satisfactory to the Lenders (acting reasonably).
1.2
Clauses 1.2 (Construction) and 1.4 (Third party rights) of the Original
Facilities Agreement shall be deemed to be incorporated into this Agreement save
that references in the Original Facilities Agreement to “this Agreement” shall
be construed as references to this Agreement.

1.3
This Agreement constitutes a Finance Document for the purposes of the Original
Facilities Agreement and the Amended Facilities Agreement.

2.
AMENDMENT TO ORIGINAL FACILITIES AGREEMENT

With effect from the Effective Date, the Original Facilities Agreement shall be
amended and restated so that it will be read and construed for all purposes as
set out in Schedule 3 (Amended Facilities Agreement).
3.
ACCESSION OF THE NEW BORROWERS

With effect from the Effective Date:
(a)
each New Borrower agrees to become a Borrower and to be bound by the terms of
the Amended Facilities Agreement as a Borrower as if it had been an original
party to the Original Facilities Agreement;

(b)
each other party to this Agreement acknowledges and agrees that the New
Borrowers will accede as Borrowers to the Amended Facilities Agreement and
waives the restriction set out in Clause 27 (Changes to the Obligors) of the
Original Facilities Agreement;

(c)
each of the parties to this Agreement shall acquire the same rights and benefits
and assume the same obligations between themselves as they would have acquired
and assumed had such New Borrowers been an original party to the Original
Facilities Agreement as Borrowers; and

(d)
each New Borrower confirms that its details for the purposes of clause 33
(Notices) of the Amended Facilities Agreement are set out below:

 


3
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




Name
:
Molson Coors European Finance Company 
Address
:
21-25 Allee Scheffer, L-2520, Luxembourg
Telephone
:
352 270 012 277
Fax
:
352 270 012 205
Attention
 
Category Manager A





Name
:
Molson Coors Lux 2 
Address
:
21-25 Allee Scheffer, L-2520, Luxembourg
Telephone
:
352 270 012 277
Fax
:
352 270 012 205
Attention
 
Category Manager A



4.
AGREEMENT BY OBLIGORS

4.1
Each of the Obligors agrees and acknowledges that, save as amended by this
Agreement, the Finance Documents shall continue in full force and effect.

4.2
The Guarantor agrees that the guarantee and indemnity contained in clause 20
(Guarantee and Indemnity) of the Original Facilities Agreement (as amended and
restated from time to time, including as varied, amended, supplemented or
extended (however fundamentally) by this Agreement) shall, on and after the
Effective Date:

(a)
continue in full force and effect notwithstanding the amendments referred to in
Clause 2 (Amendment to the Original Facilities Agreement) and extend to the
liabilities and obligations of each of the Obligors under the Amended Facilities
Agreement and the other Finance Documents (as amended and restated however
fundamentally from time to time); and

(b)
apply equally to the obligations of the Obligors under Clauses 6 (Expenses and
Stamp Duty) as if set out in full in this Agreement save that references in the
Amended Facilities Agreement to “this Agreement” shall be construed as
references to this Agreement.

4.3
Each Obligor shall, at the request of the Agent and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Agreement.

5.
REPRESENTATIONS AND WARRANTIES

Each Obligor jointly and severally makes the Repeating Representations to the
Lenders on the terms set out in Clause 21 (Representations) of the Amended
Facilities Agreement as if such clause was set out in full in this Agreement and
as if references to “this Agreement” in that clause were references to this
Agreement on the date of this Agreement and the Effective Date.

4
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




6.
EXPENSES AND STAMP DUTY

6.1
Without prejudice to clause 19 (Costs and Expenses) of the Original Facilities
Agreement,

(a)
each Obligor shall promptly on demand pay the Agent and the Arrangers the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, execution and
perfection of this Agreement and any other documents referred to in this
Agreement and the transactions contemplated in this Agreement; and

(b)
each Obligor, within five (5) Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement of or the preservation of any rights under this
Agreement.

6.2
Each Obligor shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar taxes payable in
respect of this Agreement.

7.
PROLONGATION FEE

7.1
In consideration of the Lenders agreeing to the amendments contemplated by
Clause 2 above, Starbev and Molson undertake to pay to the Lenders a
prolongation fee in an amount equal to 0.05 per cent. of their Facility A
Commitments (calculated as if the Effective Date had occurred on the date of
this Agreement) as at the date of this Agreement (the “Prolongation Fee”).

7.2
The Prolongation Fee shall accrue from the date of signing of this Agreement and
will be payable on the earlier of:

(a)
10 Business Days from the date of this Agreement; and

(b)
the Effective Date.

7.3
The Prolongation Fee is exclusive of any VAT, which shall be paid by the
Obligors if chargeable. The Obligors shall pay, or cause to be paid, any VAT
chargeable on the Prolongation Fee to the Lenders in an amount equal to the
amount of VAT and all related penalties, costs and interest.

7.4
The Prolongation Fee is payable to the Lenders in EUR for their own account in
full without any setoff, deductions or withholding of any kind (unless required
by law) and in immediately available, freely transferable, cleared funds to the
account notified by the Lenders for this purpose. If a deduction or withholding
is required by law to be made, the amount of the payment due to the Lenders
shall be increased to an amount which (after making the deduction or
withholding) leaves an amount equal to the amount that would have been due if no
such deduction or withholding had been required.

7.5
No amount in respect of the Prolongation Fee paid pursuant to this Agreement
shall be refunded or repayable in any circumstance and shall not be subject to
reduction by way of setoff or counterclaim or otherwise be affected by any claim
or dispute relating to any


5
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




other matter, and is not creditable towards the payment of any other amount due
under the Finance Documents.
8.
COUNTERPARTS

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
9.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
10.
ENFORCEMENT

10.1
(a)    The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 10.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

10.2
Without prejudice to any other mode of service allowed under any relevant law,
each New Borrower:

(a)
irrevocably appoints Molson Coors Brewing Company (UK) Ltd at its registered
office being, on the date of this Agreement, 137 High Street, Burton-on-Trent,
Staffordshire DE14, 1JZ, England as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document; and

(b)
agrees that failure by a process agent to notify the relevant New Borrower of
the process will not invalidate the proceedings concerned.

10.3
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, each Obligor must immediately
(and in any event within five days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement and executed as a deed by the Borrowers and the Guarantor and is
intended to be and is delivered by them as a deed on the date specified above.

6
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




Schedule 1

The Original Lenders


UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S. (FORMERLY UNICREDIT BANK CZECH
REPUBLIC, A.S.)
CITIBANK EUROPE PLC, operating in the Czech Republic through CITIBANK EUROPE
PLC, ORGANIZAČNÍ SLOŽKA

7
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------








Schedule 2
Conditions Precedent
1.
Obligors

(a)
A copy of the constitutional documents of each Existing Borrower and the
Guarantor.

(b)
A copy of the articles of association of each New Borrower.

(c)
A copy of a resolution of the board of directors of each Obligor (or in the case
of the Luxembourg Obligors, a resolution of the managers):

(i)
approving the terms of, and the transactions contemplated by, this Agreement and
the execution, delivery and performance thereof;

(ii)
authorising a specified person or persons to execute this Agreement on its
behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement.

(d)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above in relation to this Agreement and related documents.

(e)
If applicable, a copy of a resolution signed by all the holders of the issued
shares in each Borrower, approving the terms of, and the transactions
contemplated by, this Agreement.

(f)
If applicable, a copy of a resolution of the board of directors of each
corporate shareholder of the Guarantor approving the terms of the resolution
referred to in paragraph (c) above.

(g)
A certificate of each New Borrower confirming that borrowing the Total
Commitments would not cause any borrowing or similar limit binding on that
Obligor to be exceeded.

(h)
A certificate of an authorised signatory of each Obligor certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of this Agreement.

2.
Finance Documents

This Agreement executed by the Obligors.
3.
Legal opinions


8
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------




The following legal opinions, each addressed to the Finance Parties, all in form
and substance satisfactory to the Agent (acting reasonably):
(a)
A legal opinion of White & Case (Europe) LLP, legal advisers to the Agent as to
English law regarding the validity and enforceability of this Agreement.

(b)
A legal opinion Nauta Dutilh N.V., legal advisers to the Agent as to Dutch law
regarding the capacity and authority of the Existing Borrowers to enter into
this Agreement.

(c)
A legal opinion of NautaDutilh Avocats Luxembourg, legal advisers to the Agent
and the Arrangers as to Luxembourg law regarding the capacity and authority of
the New Borrowers to enter into this Agreement.

(d)
A legal opinion of Mr. E. Lee Reichert, Deputy General Counsel to Molson Coors
Brewing Company regarding the capacity and authority of the Guarantor to enter
into this Agreement.




9
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------








Schedule 3    - See Exhibit 10.1B
Amended Facilities Agreement

10
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






Signatories
The Existing Borrowers
Executed as a Deed
By: STARBEV NETHERLANDS B.V.
 
/s/ E. Lee Reichert    
By: E. Lee Reichert, Director
/s/ J.P.V.G. Visser
By: J.P.V.G. Visser, Director





Executed as a Deed


By: MOLSON COORS
NETHERLANDS B.V.
 
/s/ E. Lee Reichert    
By: E. Lee Reichert, Director B
/s/ J.P.V.G. Visser
By: J.P.V.G. Visser, Director A


11
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------








The New Borrowers


Executed as a Deed


By: MOLSON COORS LUX 2 
 
/s/ E. Lee Reichert    
By: E. Lee Reichert, Manager A


 
 
/s/ Xavier de Cillia    
By: Xavier de Cillia, Manager B











Executed as a Deed


By: MOLSON COORS EUROPEAN
FINANCE COMPANY
 
/s/ E. Lee Reichert    
By: E. Lee Reichert, Manager A


 
 
/s/ Xavier de Cillia    
By: Xavier de Cillia, Manager B








12
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






The Guarantor


Executed as a Deed
By: MOLSON COORS
BREWING COMPANY
 
/s/ Michael Rumley
By: Michael Rumley
Title: Vice President Global Treasurer





In the presence of:             /s/ Kathleen M. Kirchner         
Witness Name:                     Kathleen M. Kirchner        
Witness Address:                     c/o Molson Coors Brewing Company
                             1225 17th Street, Suite 3200    
Denver, Colorado 80202        


Witness Occupation                     Senior Corporate Governance and
                                  Securities Paralegal

13
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------








The Arrangers
UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S. (FORMERLY UNICREDIT BANK CZECH
REPUBLIC, A.S.)
 
/s/ Michael Bárta   
By: Michal Bárta
na základӗ pověření/by proxy
/s/ Jan Nosek
By: Jan Nosek
na základӗ pověření/by proxy






 
 
 




14
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






The Arrangers
CITIBANK EUROPE PLC
PRESENT when the Common Seal
of Citibank Europe plc was affixed
to this deed and this deed was delivered:
 
/s/ Aidan Brady
By: Aidan Brady
Director


/s/ Deirdre Pepper
By: Deirdre Pepper
Company Secretary




15
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






The Agent
UNICREDIT BANK AG, LONDON BRANCH
 
/s/ Thomas Hancock
By: Thomas Hancock
Associate
/s/ Beatrix Brunschweiler
By: Beatrix Brunschweiler
Managing Director






16
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






The Lenders
UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S. (FORMERLY UNICREDIT BANK CZECH
REPUBLIC, A.S.)
 
/s/ Michael Bárta   
By: Michal Bárta
na základӗ pověření/by proxy
/s/ Jan Nosek
By: Jan Nosek
na základӗ pověření/by proxy






 
 
 
 
 
 



 
 
 




17
PRAGUE 2451665
 
 




--------------------------------------------------------------------------------






The Lenders
CITIBANK EUROPE PLC
PRESENT when the Common Seal
of Citibank Europe plc was affixed
to this deed and this deed was delivered:
 
/s/ Aidan Brady
By: Aidan Brady
Director
/s/ Deirdre Pepper
By: Deirdre Pepper
Company Secretary




18
PRAGUE 2451665
 
 


